Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second brass parts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are also objected to because Fig. 2 has a dotted box identified as “9”, however the specification states that “9” is an axis of rotation of the mobile arm, therefore it appears that the box of Fig. 2 is mislabeled, the “two dovetails forming a V” required of claim 7 are not labeled in Figs. 9 and 13 as detailed in list of figures and Fig. 10 is not labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotationally mobile part
 supporting a mobile electrode” in claim 1 and “first and second brass parts providing for mechanical locking, electrical continuity and passage of cooling water” of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
he following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the rotationally mobile part of the detachable arm of the clamp is pushed in rotational motion by a thruster” in lines 6-7. It is unclear the clamp has a detachable arm in addition to the detachable arm of the resistance welder. Examiner suggest rewriting the claim language to ---- wherein the rotationally mobile part of the detachable arm 
Claim 3 recites the limitation “a locking mechanism which locks the detachable to affix the detachable arm to the clamp, this locking mechanism comprising a lock comprising a latch that gets clipped into a groove” in lines 2-4. It is unclear as to what detachable component is being locked to affix the detachable arm to the clamp and which component has the groove. 
Claim 4 recites the limitation “wherein locking of the arm comprises moving the arm downwards to engage a blocking element into a groove and then turning a handle to lock the arm” in lines 2-3. This limitation adds function to further define locking of the arm but it is unclear if the blocking element and the groove are components of resistance welder, and is the groove of claim 4 the same groove of claim 3 or another groove. 
Claim 6 recites the limitation “The resistance welder according to the thruster” in line 1-2. It is unclear as to which preceding claim does claim 6 depend upon.  For examination purposes, Examiner will interpret that claim 6 depends upon claim 1.
Claim 8 recites the limitation “wherein the arm affixes to the clamp by a pivoting motion about an axis passing through two spikes, and then by a translation motion enabling a V-shaped male structure of the dovetail that is affixed to the arm to slide into a V-shaped female structure of the dovetail that is affixed to the clamp”. The instant claim defines how the arm affixes to the clamp, however here it is unclear as to what the “two spikes” is referring to. Clarification is needed. 
The rest of the claims depend upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daporto et al. (EP 3231546 A1) cited on IDS dated July 21, 2020.
Regarding claim 1, Daporto et al discloses a resistance welder (1, Fig. 4) comprising: a clamp (3, Fig. 4); and a detachable arm (constituted by jaws 4 and 5, Fig. 4) supported by the clamp (3), said arm (Fig. 4) being constituted by a fixed part (5, Fig. 4, ¶0025) supporting a fixed electrode (5a, Fig. 4) and a rotationally mobile part (4, Fig. 4, ¶0026) supporting a mobile electrode (4a, Fig. 4), the electrodes (4a. 5a) being intended configured to be crossed by an electrical current (¶0025), wherein the rotationally mobile part (4) of the detachable arm of the clamp (3) is pushed in rotational motion by a thruster (screw 11) so that extremities of the fixed and mobile electrodes (5a, 4a) approach each other and grip elements to be welded (¶0034-0037); and a shift measurement sensor (sensor 7, Fig. 4, see at least ¶0025 ) that measures a value that is proportional to a distance between the extremities of the fixed and mobile electrodes.

    PNG
    media_image1.png
    628
    940
    media_image1.png
    Greyscale

Regarding claim 5, Daporto et al discloses the resistance welder according to claim 1. Daporto et al further show wherein detachable arm (constituted by Jaws 4 and 5) is a C-shaped arm (Fig. 4) constituted by the fixed part (5) supporting the fixed electrode (5a) and the rotationally mobile part (4) being mobile in translation supporting the mobile electrode (4a), the thruster (11) directly driving the motion of the mobile electrode (4a).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 5981898 A).
Regarding claim 1, Yamaguchi discloses a resistance welder (Fig. 1) comprising: a clamp (constituted by top and bottom flanges and equalizer 11, see annotated Fig. 1 below); and a detachable arm (9, Fig. 1) supported by the clamp, said arm (9) being constituted by a fixed part (see annotated Fig. 1 below) supporting a fixed electrode (8, Fig. 1) and a rotationally mobile part (movable arm 5, Fig. 1) supporting a mobile electrode (7, Fig. 1), the electrodes (7, 8) being intended configured to be crossed by an electrical current (Col. 1, lines 50-60), wherein the rotationally mobile part (5) of the detachable arm (9) of the clamp is pushed in rotational motion by a thruster (lead screw 4) so that extremities of the fixed and mobile electrodes (8, 7) approach each other and grip elements (workpiece 12, Fig. 1) to be welded; and a shift measurement sensor (encoder 2, measures the position of the mobile electrode 7, Col. 2, lines 43-44) that measures a value that is proportional to a distance between the extremities of the fixed and mobile electrodes.

    PNG
    media_image2.png
    947
    722
    media_image2.png
    Greyscale

Regarding claim 5, Yamaguchi discloses the resistance welder according to claim 1. Yamaguchi further show wherein detachable arm (9) is a C-shaped arm (Fig. 1) constituted by the fixed part (annotated in Fig. 1 above) supporting the fixed electrode (8) and the rotationally mobile part (5) being mobile in translation supporting the mobile electrode (7), the thruster (4) directly driving the motion of the mobile electrode (7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Daporto et al. (EP 3231546 A1) in view of Sato (US 20080272093 A1).
Regarding claim 3, Daporto et al discloses the resistance welder according to claim 1 except a locking mechanism which locks the detachable to affix the detachable arm to the clamp, this locking mechanism comprising a lock comprising a latch that gets clipped into a groove.
Sato in the same area of endeavor disclose resistance welder (Fig. 1) comprising a detachable arm (1, Figs. 1 and 4) comprising a locking mechanism (pivotal shaft 10, bearing 11 and a stopper pin 12, Fig. 4) which locks the detachable arm (1) to a clamp (8, casing body, Fig. 4), this locking mechanism comprising a lock (pivotal shaft 10) comprising a latch (stopper pin 12) that gets clipped into a groove (channel in pivotal shaft).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arm of Daporto et al with the locking mechanism as taught by Sato for the purpose of securing the arm to the clamp to keep the arm in place during operation of the welder and to allow for easy replacement of parts. 

    PNG
    media_image3.png
    287
    383
    media_image3.png
    Greyscale

Regarding claim 4, Daporto et al modified discloses the resistance welder according to claim 3. The limitation” wherein locking of the arm comprises moving the arm downwards to engage a blocking element into a groove and then turning a handle to lock the arm” is a product by process limitation. The blocking element and the groove is not positive recited as a component of the resistance welder and as claimed appeals to be elements use to lock the arm in place. The process of locking the arm does not further limit the resistance welder. 
Allowable Subject Matter
Claims 2 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Daporto et al and Yamaguchi both disclosing a resistance welder of similar structure fails to teach or suggest “a slider provided with a cylinder pushed in translation by a head of the thruster, said cylinder comprising first and second diametrically opposite rings that get housed in oblong holes situated on each side of flanks of the mobile arm to provide for angular alignment of the slider during shifting of the head of the thruster” as required of claim 2. Daporto et al and Yamaguchi both fails to teach or suggest “the thruster comprises first and second solenoid valves and a chamber which is over-pressurized to bring the electrodes closer together and depressurized to move them further apart, wherein the first and second solenoid valves control a pressure of pneumatic fluid that actuates the thruster of the clamp, the first and second solenoid valves which, when open, generate a Venturi effect on pipings and a pressure lower than atmospheric pressure, this pressure being transmitted to the clamp unit by a flexible tube” as required of claim 6. Daporto et al and Yamaguchi both fails to teach or suggest “wherein the locking mechanism comprises first and second brass parts providing for mechanical locking, electrical continuity and passage of cooling water, the first and second brass parts being fixedly attached by two dovetails forming a V". as required of claim 7. Claim 8 depends upon claim 7. There is no suggestion by the prior art or obvious reasons to add the missing features met the requirements of the claims without hindsight reconstruction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761